Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/18/2019, 9/20/2019, 2/17/2020, 2/24/2020, and 1/13/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding limitation “can be” in claim 3, it has been held that actions that may or may not be done are indefinite and does not distinguish the claim from the prior art. In re Collier, 158 USPQ 266 (CCPA 1968). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7-9, 12-14, and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mitchell (US20180087242).
Regarding claim 1, Mitchell discloses, a work machine comprising: a rear body section; a front body section pivotally coupled to the rear body section (Mitchell: [0012] describes a work machine including a body having a base portion and an implement support portion pivotally mounted on the base portion by an articulating joint.), wherein an articulation angle is defined by the relative angle between the front body section and the rear body section (Mitchell: [0030] describes articulation angle as the angle between base portion and implement support portion.); 
an articulation actuator coupled to the rear body section and the front body section, the articulation actuator configured to pivot the front body section relative to the rear body section through an articulation angle range (Mitchell: [0015] describes a pair of hydraulic steering cylinders that control the movement of implement support portion relative to the base portion about the articulating joint.); 
a mechanical arm coupled to the front body section (Mitchell: [0014] describes lift arm connected to implement support portion.); 
a work implement coupled to the mechanical arm (Mitchell: [0014] describes a work implement such as a bucket mounted to the lift arm.), the work implement configured to receive a load (Mitchell: [0023] describes load being placed in the bucket.); 
an arm actuator coupled to the mechanical arm to move the mechanical arm between a lower position and an upper position (Mitchell: [0015] describes hydraulic lift cylinders to facilitate raising and lowering of the lift arms.), wherein a distance between the lower position 
a sensor system including a load sensor (Mitchell: [0023] describes a load sensor.), an arm position sensor (Mitchell: [0025] describes a sensor for detecting position of the arm.), and an articulation angle sensor (Mitchell: [0031] describes a rotational sensor for determining articulation angle.); and 
a controller in communication with the sensor system (Mitchell: [0020] describes a controller, ECM  that obtain sensor information.), wherein the controller is configured to receive a movement command (Mitchell: [0029] describes a controller receiving a steering command.) and to receive a set of values from the sensor system (Mitchell: [004] describes controller obtaining sensor information.), and wherein the controller is configured to determine an operational window for normal operation of the work vehicle based on the received set of values (Mitchell: [0020] describes determining articulation angle and rate thresholds based on obtained sensor information. [0042] describes no modification to steering command if the articulation is under the threshold.), determine a movement limit based on the received set of values (Mitchell: [0020] describes determining articulation angle and rate thresholds based on obtained sensor information.), and prevent limit movement of a component beyond the movement limit (Mitchell: [0040] describes keeping articulation angle less than or equal to the articulation angle threshold.).
Regarding claim 2, Mitchell discloses the invention as in claim 1 above, including, the controller is configured to derate movement of the component between the operational window and the movement limit (Mitchell: [0040] describes decreasing the articulation rate when the threshold is exceeded.).
Regarding claim 3, Mitchell discloses the invention as in claim 2 above, including, the movement of the component can be derated a variable amount between the operational window and the movement limit (Mitchell: [0040] describes decreasing the articulation rate when the threshold is exceeded.).
Regarding claim 7, Mitchell discloses the invention as in claim 1 above, including, the movement command is a steering command and the movement limit is an articulation angle limit (Mitchell: [0040] describes modifying the steering command to cause articulated angle to be less than or equal to the articulation angle threshold (limit).).
Regarding claim 8, Mitchell discloses the invention as in claim 7 above, including, the operational window and the articulation angle limit are determined based on a load value and an arm height value (Mitchell: [0036] describes determining articulation angle threshold (limit) based on position of linkage (arm) and the payload. [0033] describes position of linkage being lift arm being raised or lowered.).
Regarding claim 9, Mitchell discloses the invention as in claim 1 above, including, the sensor system includes an inertial measurement unit configured to measure a pitch and a roll of the front body section (Mitchell: [0027] describes sensor for determining a grade of a surface the vehicle is on, and the sensor being an inertial sensor. Since the grade is slope of the surface, the sensor on the vehicle determines the orientation in terms of pitch and roll.).
Regarding claim 12, Mitchell discloses, a method of controlling stability during operation of a work vehicle (Mitchell: [0010] describes stability control of a work vehicle.), the method comprising: 
receiving an operator command for movement of a work vehicle actuator (Mitchell: [0029] describes a controller receiving a steering command.); 

determining an operational window for normal operation of the work vehicle based on the received set of values (Mitchell: Mitchell: [0020] describes determining articulation angle and rate thresholds based on obtained sensor information. [0042] describes no modification to steering command if the articulation is under the threshold.); 
determining a movement limit based on the received set of values (Mitchell: [0020] describes determining articulation angle and rate thresholds based on obtained sensor information.); and 
limiting movement of the work vehicle actuator beyond the movement limit (Mitchell: [0040] describes keeping articulation angle less than or equal to the articulation angle threshold.).
Regarding claim 13, Mitchell discloses the invention as in claim 12 above, including, derating the actuator movement between the operational window and movement limit (Mitchell: [0040] describes decreasing the articulation rate when the threshold is exceeded.).
Regarding claim 14, Mitchell discloses the invention as in claim 13 above, including, the actuator movement is derated a variable amount between the operational window and the movement limit (Mitchell: [0040] describes decreasing the articulation rate when the threshold is exceeded.).
Regarding claim 17, Mitchell discloses the invention as in claim 12 above, including, the movement command is a steering command and the movement limit is an articulation angle 
Regarding claim 18, Mitchell discloses the invention as in claim 17 above, including, the operational window and the articulation angle limit are determined based on the load value and the height value (Mitchell: [0036] describes determining articulation angle threshold (limit) based on position of linkage (arm) and the payload. [0033] describes position of linkage being lift arm being raised or lowered.).
Regarding claim 19, Mitchell discloses the invention as in claim 12 above, including, the set of values includes an inertial measurement value (Mitchell: [0027] describes inertial sensor for generating grade information.), and wherein the controller is configured to further determine the operational window and the movement limit based on the inertial measurement value (Mitchell: [0036] describes controller determining articulation angle threshold based on grade information.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (US20180087242) in view of Tremblay (US20180327238).
Regarding claim 4, Mitchell discloses the invention as in claim 1 above.  

Tremblay discloses, the movement command is a boom raise command and the movement limit is a boom height limit (Tremblay: [0035] describes boom ‘raise’ function based on operator command, and ‘raise’ function being disabled (limited).).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mitchell with the teachings of Tremblay, in order to provide a method for articulated wheel loader with a stability system for preventing tipping.
Regarding claim 5, Mitchell and Tremblay discloses the invention as in claim 4 above, including, the operational window and the boom height limit are determined based on a load value and an articulation angle value (Tremblay: [0033] describes a computer that receives measurement from load sensor and angle reading device, and states that the computer dictates the permitted relative position (operational window) of the primary and secondary linkages. [0035] describes boom ‘raise’ function based on operator command, and ‘raise’ function being disabled (limited).).
Regarding claim 6, Mitchell and Tremblay discloses the invention as in claim 5 above, including, the controller is configured to determine an articulation angle limit of the front body section based on the load and the mechanical arm position (Mitchell: [0036] describes determining articulation angle threshold (limit) based on position of linkage (arm) and the payload.), and configured to limit the front body section from pivoting past the articulation angle limit (Mitchell: [0040] describes modifying the steering command to cause articulated angle to be less than or equal to the articulation angle threshold.). 
Regarding claim 15, Mitchell discloses the invention as in claim 12 above.  
Mitchell does not disclose, the operator command is a boom raise command and the movement limit is a boom height limit.
Tremblay discloses, the operator command is a boom raise command and the movement limit is a boom height limit (Tremblay: [0035] describes boom ‘raise’ function based on operator command, and ‘raise’ function being disabled (limited).).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mitchell with the teachings of Tremblay, in order to provide a method for articulated wheel loader with a stability system for preventing tipping.
Regarding claim 16, Mitchell and Tremblay discloses the invention as in claim 15 above, including, the operational window and the boom height limit are determined based on the load value and the articulation angle value (Tremblay: [0033] describes a computer that receives measurement from load sensor and angle reading device, and states that the computer dictates the permitted relative position (operational window) of the primary and secondary linkages. [0035] describes boom ‘raise’ function based on operator command, and ‘raise’ function being disabled (limited).).

Claims 10, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (US20180087242) in view of Ekvall (US20130297155).
Regarding claim 10, Mitchell discloses the invention as in claim 1 above.  
Mitchell does not disclose, the arm actuator is a hydraulic actuator and the controller is in communication with a valve that supplies fluid to the arm actuator

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mitchell with the teachings of Ekvall, in order to provide a method for dampening acceleration of a work vehicle for increased operator comfort.
Regarding claim 11, Mitchell discloses the invention as in claim 1 above.  
Mitchell does not disclose, the articulation actuator is a hydraulic actuator and the controller is in communication with a valve that supplies fluid to the articulation actuator.
Ekvall discloses, the articulation actuator is a hydraulic actuator (Ekvall: [0026] describes articulation actuators being hydraulic cylinders.) and the controller is in communication with a valve that supplies fluid to the articulation actuator (Ekvall: [0037] describes hydraulic valves responsive to electrical signals produced by the control unit.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mitchell with the teachings of Ekvall, in order to provide a method for dampening acceleration of a work vehicle for increased operator comfort.
Regarding claim 20, Mitchell discloses the invention as in claim 1 above.
Mitchell does not disclose, the work vehicle actuator is a hydraulic actuator and the controller is in communication with a valve that supplies fluid to the work vehicle actuator.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mitchell with the teachings of Ekvall, in order to provide a method for dampening acceleration of a work vehicle for increased operator comfort.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL PARK whose telephone number is (571)272-3777.  The examiner can normally be reached on 9am - 7:30pm Tu/Th & 8am - 6:30pm W/F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/P.P./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665